JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
*9ORDERED AND ADJUDGED that the district court’s judgment be affirmed substantially for the reasons stated in its memorandum opinion of March 29, 2000. The agency’s search was reasonably calculated to lead to the discovery of the documents sought by appellant. Oglesby v. United States Dep’t of the Army, 920 F.2d 57, 68 (D.C.Cir.1990) (agency must use methods reasonably expected to produce the information requested). Also, the Freedom of Information Act does not require the agency to create a record to suit appellant’s purpose. Kissinger v. Reporters Comm. for Freedom of the Press, 445 U.S. 136, 152, 100 S.Ct. 960, 63 L.Ed.2d 267 (1980).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.